                  Case 20-14670-elf                  Doc 40           Filed 08/16/21 Entered 08/16/21 08:29:38      Desc Main
                                                                      Document      Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                 IN RE: Patricia Ochoa                                                      CHAPTER 13
                                Donald Ochoa
                                                               Debtor(s)                    BKY. NO. 20-14670 ELF


                                        ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                            Kindly enter my appearance on behalf of Deutsche Bank National Trust Company, as
                    Trustee for Morgan Stanley Home Equity Loan Trust 2006-3, Mortgage Pass Through
                    Certificates, Series 2006-3 and index same on the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 13 Aug 2021, 12:13:10, EDT



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: 09e082687d3fe088c409d93ac4cfc3155361f6cb5deac5a8eaac1dc285aaadbd
